ORTEGA, J.,
concurring.
I concur in the result because I agree with the majority’s determination that DHS failed to make reasonable efforts to reunify father with T. However, I write separately to express my disagreement with the majority’s analysis.
Today we also decide a different case, Dept. of Human Services v. S. W., 267 Or App 277, 340 P3d 675 (2014), in which the majority concludes under very similar circumstances that DHS made reasonable efforts to reunite the father with his daughter. In both cases, the majority frames the inquiry in terms of the father’s behavior, justifying doing so on the theory that the determination of what efforts are reasonable must be made in light of “whether a parent has attempted to make appropriate changes in his or her life * * * and whether parents ignored or refused to participate in plans suggested by the state,” State ex rel Dept. of Human Services v. Shugars, 208 Or App 694, 712, 145 P3d 354 (2006), and should reflect consideration of “what benefit might reasonably be expected to flow from” efforts extended by DHS, Dept. of Human Services v. M. K., 257 Or App 409, *314416, 306 P3d 763 (2013). See S. W., 267 Or App at 286; T. S., 267 Or App at 309.
Although I agree with the result in this case, I believe that the majority’s analysis places too great an emphasis on the parent’s behavior. Indeed, a comparison of the two cases illustrates the point. In both cases, the fathers participated in services inconsistently early in the case. In both cases, DHS made some efforts early on to connect the father to services and to arrange for contact with the child at issue. In both cases, DHS was primarily working with the child’s mother, and those efforts ultimately failed. And in both cases, the fathers were incarcerated and DHS discontinued services and had little to no contact with the father for an extended period of time. Indeed, in S'. W., the period of time in which DHS ceased to provide services was 33 months, significantly longer than in this case.
What appears to make the difference to the majority in this case is that father took more initiative to seek out more services while in prison and to write to his child than did the father in S. W. and that father persistently asked DHS to assist with telephonic and in-person visits with T. 267 Or App at 312. By contrast, the majority faults the father in S. W. with making only a single request for telephone visits with his daughter and for writing letters only after being encouraged to do so and for not choosing the right services to participate in while in prison. S. W., 267 Or App at 284, 293-94.
The majority’s focus on whether the parent has taken sufficient initiative in the absence of efforts by DHS is misplaced and, taken to its logical conclusion, would allow DHS to hedge its bets on providing reasonable efforts to many parents who lack the coping skills to advocate for themselves and to devise an appropriate reunification strategy without DHS’s statutorily required reasonable efforts. Given that the court takes jurisdiction only in cases where parents are functioning in a manner that presents a risk of harm to the child, ORS 419B.090(2)(a)-(b); ORS 419B.150(a); ORS 419B.157, many such parents will lack the skills to take sufficient initiative to meet the standard the majority applies. Yet, when DHS applies reasonable efforts *315to assist a parent with devising and executing a plan, as it is statutorily required to do, some unpredictable number of parents — including incarcerated parents — step up participation as their case proceeds. The statute does not condition DHS’s obligations on parental compliance or initiative and, indeed, doing so would be contrary to the statutory scheme, which calls for the state to do what it reasonably can to ensure that parental rights are preserved where a parent can be brought up to the standard of minimal adequacy. State ex rel Juv. Dept. v. Williams, 204 Or App 496, 500, 130 P3d 801 (2006); State ex rel SOSCF v. Frazier, 152 Or App 568, 582, 955 P2d 272, rev den, 327 Or 305 (1998).
I agree with the result in this case because DHS failed to contact father for a period of approximately one year, did not look into arranging visitation or telephone calls with T until father had been incarcerated for nine months, and made no efforts to assist father in developing his relationship with T other than forwarding his letters to her. The efforts that father made on his own do not factor into my analysis of whether it was unreasonable for DHS to focus its efforts on mother, whom it regarded as a more viable candidate for reunification.
For those reasons, I concur in the result reached by the majority.